Citation Nr: 0509368	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  99-19 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had honorable active service from June 1966 to 
January 1967.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's claim of entitlement 
to a TDIU.

This claim was previously before the Board in July 2003, when 
the Board remanded the veteran's claim to the RO for further 
development and consideration.  The case since has been 
returned to the Board.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim and apprised of whose responsibility-
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  The veteran is currently service-connected for 
generalized anxiety disorder, which is currently evaluated as 
50 percent disabling.

3.  The veteran reported on his TDIU application that he had 
three years of high school; that he was trained in electric 
welding; that his past work experience included positions in 
maintenance and service, and as a delivery person.  The 
veteran last worked in April 2003.

4.  The veteran's service-connected disability is not 
sufficiently severe as to hinder his ability to obtain and 
retain employment.




CONCLUSION OF LAW

The evidence does not satisfy the criteria for a TDIU.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The January 1999 rating 
decision appealed, the August 1999 statement of the case 
(SOC), and the September 2000, March 2003, and August 2004 
supplemental statements of the case (SSOCs), as well as a May 
2004 letter to the veteran, notified him of the evidence 
considered and the pertinent laws and regulations.  The RO 
also indicated it would review the information of record and 
determine what additional information was needed to process 
his claim.  And the May 2004 letter, in particular, apprised 
him of the type of information and evidence needed from him 
to support his claim, what he could do to help in this 
regard, and what VA had done and would do in obtaining 
supporting evidence.  See, e.g., Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  This type of notice is what is 
specifically contemplated by the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, his service medical records and VA medical records 
have been obtained, and he was afforded several VA 
examinations, including most recently in June 2004 as a 
result of the Board's remand directive.  In addition, he was 
provided a hearing before the RO, as well as several other 
opportunities to submit additional evidence in support of his 
claim - including following the RO's May 2004 VCAA letter.  
He also had an additional 90 days to identify and/or submit 
supporting evidence after certification (and recertification) 
of his appeal to the Board, and even beyond that with 
sufficient justification.  See 38 C.F.R. § 20.1304 (2004).  
So the Board finds that the duty to assist has been satisfied 
and the case is ripe for appellate review.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at 119-120.  

In this case, as mentioned, the veteran was provided the 
required VCAA notice in a May 2004 letter.  This letter was 
sent after the initial adjudication of his claim in January 
1999, but that was even before the VCAA was signed into law 
in November 2000.  The May 2004 VCAA letter also, however, 
was not sent until well after the SOC was issued in August 
1999.  So compliance with the explicit timing requirements of 
§5103(a) is impossible without the nullification of that 
initial RO decision.  No matter, though.  In Pelegrini II, 
the Court stated it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 122.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7194(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
123-124, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").  This suggests that in cases where, as here, the 
VCAA notice was sent after the RO's initial unfavorable 
decision, it is appropriate for the Board to remand the claim 
to the RO for further development and readjudication.  But 
this already has occurred in this particular instance.

Bare in mind the Board already remanded this claim to the RO 
in July 2003, partly to ensure compliance with the VCAA.  
And, as mentioned, the RO subsequently sent the veteran a 
VCAA letter in May 2004.  This, incidentally, was prior to 
issuing him the August 2004 SSOC, wherein the RO 
readjudicated his claim based on the additional evidence that 
had been received since the initial rating decision in 
question and the prior SOC and SSOC.  This also occurred 
before his appeal was recertified to the Board.  So he 
already has been fully apprised of the VCAA and given more 
than ample opportunity to identify and/or submit additional 
supporting evidence in response.  Indeed, he even had an 
additional 90 days once his appeal arrived at the Board to 
identify and/or submit additional supporting evidence, and 
even beyond that with justification for not meeting this 
deadline.  38 C.F.R. § 20.1304 (2004).  Consequently, 
satisfactory measures already have been taken to overcome the 
problems with the VCAA timing requirements as outlined in 
Pelegrini II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the May 2004 VCAA notice letter that 
was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that he was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  And as indicated in VAOPGCPREC 7-
2004, VA need not use any magical language in conveying this 
message to him.  Moreover, another recent precedent opinion 
of VA's General Counsel held that the language in Pelegrini 
I, which is similar to the language in Pelegrini II, stating 
that VA must request all relevant evidence in the claimant's 
possession was mere dictum and, thus, not binding.  
See VAOGCPREC 1-2004 (Feb. 24, 2004) (the Court's statements 
in Pelegrini I that sections 5103(a) and 3.159(b)(1) require 
VA to include such a request as part of the notice provided 
to a claimant under those provisions is obiter dictum and is 
not binding on VA).  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

With respect to the May 2004 VCAA letter, the veteran was 
requested to respond within 60 days, but the letter also 
informed him that he actually had up to one year to submit 
evidence.  It has not been more than one year since that 
letter.  38 C.F.R. § 3.159(b)(1) (2003) was invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  
The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases-except where specifically prescribed by VA's Rating 
Schedule.  38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 
2 Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 
Vet. App. 164, 165 (1991).  

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 percent disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies)-
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional 
circumstances, however, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless-on an extra-schedular basis-upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b). 

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. 4.16(a); see also Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides." Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  Other 
factors to be considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  
See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro 
v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

Service connection is presently in effect for generalized 
anxiety disorder.  The veteran's disability evaluation is 50 
percent.  The veteran is not currently service-connected for 
any other disabilities.  In light of the foregoing, the 
veteran fails to satisfy the minimum percentage requirements 
for individual unemployability under 38 C.F.R. § 4.16(a).  As 
such, the Board must determine if he is eligible for a total 
disability evaluation on an extra-schedular basis.

Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of their service-connected 
disabilities may be assigned a total disability evaluation on 
an extra-schedular basis.  This type of total disability 
evaluation is warranted where a veteran is unemployable 
because of service-connected disabilities, but fails to meet 
the percentage requirements of 38 C.F.R. § 4.16(a).  Extra-
schedular considerations include information regarding the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and any other factors 
that may have bearing on the issue.  See 38 C.F.R. § 4.16(b).

A December 1997 VA examination report states that the veteran 
complained of insomnia, anxiety attacks aggravated by stress, 
depression, obsessive behaviors, and racing thoughts.  He 
stated that his anxiety disorder affected his employment and 
relationships because he will get to a point where he does 
not "care one way or the other."  Mental status examination 
showed that the veteran was alert, oriented, and cooperative.  
His speech was clear and normal, and his thoughts were 
logical, without evidence of psychosis.  His affect was 
restricted and his mood was anxious.  His judgment was fair 
and there was no evidence of cognitive dysfunction.  The VA 
examiner noted that the veteran's anxiety, depression, and 
obsessive-compulsive behaviors did not interfere with his 
daily functioning, relationships, or employment.  The 
diagnosis was mild generalized anxiety disorder and a Global 
Assessment of Functioning (GAF) score of 60 to 65 was 
assigned.

According to the veteran's August 1998 TDIU application, the 
veteran reported that he was employed as a delivery person, 
for 35 hours per week, since September 1997.  Prior to that, 
from April 1993 to August 1993 and from April 1997 to 
September 1997, the veteran worked in maintenance and 
service, for 40 hours and 20 hours per week, respectively.  
He also stated that had 3 years of high school and training 
as an electric welder.  He also reported that he did not 
receive or expect to receive Social Security disability 
compensation.

In January 1999, the veteran's employer submitted a VA Form 
21-4192 (Request for Employment Information in Connection 
with Claim for Disability Benefits), which confirmed that the 
veteran worked as a delivery driver since September 1997, for 
37 hours per week.  The employer's only concession by reason 
of the veteran's age or disability was light duty due to 
restricted lifting and exertion.

VA medical records dated October 1997 through June 1999 
indicate that veteran had complaints of anxiety with stress 
at work.  Objectively, he was alert, oriented, and 
cooperative, with normal speech and coherent thought.  There 
was no evidence of psychosis, psychomotor retardation, or 
abnormal movement.  His mood was mildly dysphoric.  With 
prescription medication, his symptoms were in partial 
remission, as his attitude at work and relationships with his 
co-workers improved.  However, he complained of feeling 
isolated and irritable at home.  A GAF score of 55 was 
assigned in October 1998 and January 1999

A July 1999 VA mental disorders examination report states 
that the veteran reported poor motivation and an increase in 
anxiety since beginning a new medication for smoking 
cessation.  The veteran denied engaging in therapy except 
that which was necessary for psychotherapeutic medication.  
He also had no history of inpatient admissions for 
psychiatric treatment since 1966.  He complained of a lack of 
desire to work once he arrived at his place of work.  He also 
complained of irritability, fluctuating anxiety, and 
difficulty concentrating due to ruminating about the past.  
He related that he missed about 5 to 7 days of work for 
emotional reasons over the previous few years, and that he 
found it hard to take orders, so he walked off jobs or 
"flip[ped] out" while at work.    He also related that he 
had about 30 to 40 jobs over the previous 30 years.  The 
veteran stated that he had been married to his third wife for 
11 years, and that she had a seizure disorder for the 
previous 10 years and mental illness for the previous 5 or 6 
years, but that she was being treated for her disorders and 
that they got along "very well."

Mental status examination showed that the veteran was alert, 
oriented, and cooperative, with adequate grooming and 
hygiene.  His description of his symptoms was vague.  His 
affect was normal and his affect was blunted, and there was 
evidence of anhedonia.  He described counting and checking 
activity, but the VA examiner noted that these behaviors, as 
described, did not appear to be consistent with an obsessive-
compulsive disorder.  The VA examiner also noted that the 
veteran had a near paranoid distrust of computers and his co-
workers, although the veteran's work was largely isolative 
and he had little interaction with computers.   The 
impression was generalized anxiety disorder.  A GAF score of 
55 was assigned.  The VA examiner opined that the veteran's 
psychiatric symptoms were having a negative impact on his 
ability to work, as the veteran is irritable at other drivers 
while working as a delivery person.  The VA examiner, 
however, clarified that the veteran is not unable to work, 
but that he was better suited to a low-stress job wherein he 
could work fairly independently.

An August 1999 letter from the veteran's employer indicates 
that the veteran was laid off from his job as a deliver 
person because his "medical condition and other personal 
problems were making it very difficult for him to perform his 
jobs in a timely and responsible manner."  The employer 
noted that the veteran was late for work on 78 occasions and 
failed to report for work on 12 occasions.

VA medical records dated November 1999 to May 2000 indicate 
that the veteran was moderately tense and anxious, but 
without evidence of psychotic symptoms or cognitive 
dysfunction.  His judgment and insight were good.  The 
diagnosis was generalized anxiety disorder, in partial 
remission with medication, and GAF scores of 55 and 60 were 
assigned.

The veteran was afforded a hearing before the RO in March 
2000.  According to the transcript, the veteran testified 
that he was treated for his generalized anxiety disorder at 
the Oakland VA Medical Center about once a month.  He also 
testified that he sought several different delivery jobs 
since his termination from his most recent employer, but that 
he was unsuccessful.  He stated that his previous employer 
told him that he was terminated because he "became a 
liability" due to his inability to work well with his co-
workers, but that the employer wrote a letter stating it was 
for medical reasons.  He also stated that he had problems 
concentrating, periods of depression, hallucinations, and 
difficulty sleeping due to racing thoughts.  The veteran's 
wife also testified, and she stated that the veteran was 
irritable and unable to get along with others.  She also 
stated that he had panic attacks and hallucinated.    

February 2001 through June 2001 VA treatment records state 
that the veteran had been unemployed for the last year, and 
that he related that he had trouble keeping jobs due to 
problems getting along with his co-workers.  He was alert and 
oriented, with relevant and coherent speech.  His mood was 
more depressed than anxious, but there was no evidence of 
psychotic symptoms.  The examining providers noted that the 
veteran related that he was feeling poorly since his wife 
served him with divorce papers, and stated that he appeared 
depressed and bewildered by his wife's actions.  In addition, 
these records show repeated contacts by the veteran's wife to 
the veteran's treating providers, wherein she alleged that 
the veteran threatened to shoot her and threatened to commit 
suicide.  

In June 2001, the veteran was admitted to the VA for 
psychiatric treatment.  He complained of depression, 
decreased interest, and decreased functioning due to 
paranoia, feelings of hopelessness, and low self-esteem.  He 
also reported having suicidal ideation and visual 
hallucinations.  He denied symptoms of mania, psychosis, 
obsessive-compulsive disorder, and eating disorders.  
However, the veteran ate well, slept well, interacted with 
others appropriately, and denied suicidal ideation.  His mood 
was within a normal range.  A subsequent treatment note 
indicates that the veteran's wife failed to report for the 
hearing regarding his commitment, and that the veteran did 
not think the hospitalization was useful.  He related that he 
lived in a motel, but had poor sleep due to the 
hospitalization, decreased energy, and an erratic appetite.  
Upon examination, he was moderately depressed and distant, 
but alert and oriented, without psychotic symptoms, suicidal 
or homicidal ideation, or cognitive dysfunction.  His insight 
and judgment were fair.  The diagnoses were generalized 
anxiety disorder and depression, not otherwise specified.  A 
GAF score of 50 was assigned.

August 2001 through February 2002 VA treatment notes indicate 
that the veteran's energy and motivation were improved, 
despite his unresolved marital issues.  In February 2002, his 
depression was described as "mild."  GAF scores of 55 and 
60 were assigned.  The diagnoses remained generalized anxiety 
disorder and depression.  

VA treatment records dated May 2002 indicate that the veteran 
was employed part-time as a cashier in May 2002, but that he 
complained of poor sleep, anxiety, and depression.  He denied 
problems with energy, appetite, and motivation, but he 
complained of paranoia.  Upon examination, he was moderately 
anxious, alert, and oriented, without psychotic symptoms.  A 
GAF score of 55 was assigned.  

An October 2002 evaluation indicates that the veteran 
reconciled with his wife and was working full-time as a 
cashier, at his employer since March 2002.  His complaints 
remained unchanged, but the examining provider found that his 
affect was flat, that there was psychomotor retardation, and 
slow speech.  He was alert and oriented, with an intact 
memory, normal thought process, and fair concentration.  He 
described traits of obsessive-compulsive disorder.  The 
diagnosis was generalized anxiety disorder and a GAF score of 
55 was assigned.  

In November 2002, his speech was normal, but he was mildly 
depressed with a blunted affect.  He denied excessive anxiety 
and panic attacks.  His thought process was normal and his 
cognitive functioning was adequate.  

In January 2003, he had a tense and anxious mood, slow 
speech, and psychomotor slowing.  Diagnoses were obsessive-
compulsive disorder and generalized anxiety disorder.  His 
GAF score was 55.  A March 2003 record indicated that the 
veteran continued to work 32 hours per week as a cashier, but 
that his home life was increasingly stressful due to 
additional family members moving in.  

In August 2003, he complained of paranoia, anxiety, problems 
getting along with his wife, and decreased motivation.  A GAF 
score of 40 was assigned.  In October 2003, he stated that 
his increased irritability was due to his relationship with 
his wife, and that he was no longer working.

The veteran was most recently afforded a VA examination in 
June 2004.  According to the report, the veteran's VA medical 
records were reviewed.  The veteran related that he was 
unemployed, but that he and his wife reconciled after a one-
year separation.  He described their relationship as "good" 
and stated that she was unemployed due to disability.  He 
also stated that he had 3 jobs since his last VA examination, 
pumping gas from May to September 2001, whereupon he quit 
because he did not want to work outdoors in inclement 
weather.  He then worked as a part-time cashier from April to 
October 2002, but quit.  He was then employed full-time as a 
cashier from October 2002 to April 2003, but he related that 
he had problems getting along with his boss due to a 
difference in "views" and that he had problems 
concentrating on his work.  He stated that, when he was 
separated from his wife, he was able to live on his own 
without difficulty, including handling his own finances and 
laundry.  He denied having any regular daily or leisure 
activities of any kind or hobbies.  He also stated that his 
wife managed the house, chores, and finances, even though he 
was capable of doing so, because he found it "easier" that 
way.  He complained of amotivation and anergia, insomnia, 
anxiety, rumination, and obsessive counting, which interfered 
with his ability to concentrate.  

Mental status examination indicated that the veteran had 
marginal hygiene and grooming.  His mood was dysphoric and 
his affect was congruent.  His responses to questions were 
vague.  There was no evidence of impaired thought or 
communication.  There was also no evidence of delusions or 
hallucinations, psychosis, or inappropriate behavior.  He was 
alert and oriented, with good eye contact.  His short-term 
and long-term memory was intact.  He endorsed symptoms of 
obsessive-compulsive disorder, but they did not appear to 
interfere with his functioning.  His speech was sluggish in 
flow, but there was no evidence of irrelevant, illogical, or 
obscure speech patterns.  He did not have impaired impulse 
control.  Upon psychodiagnostic testing, the veteran 
significantly over-represented symptoms, particularly in 
light of his history, current symptom picture, and his level 
of functioning.  The diagnosis was generalized anxiety 
disorder and a GAF score of 55 was assigned, for moderate 
symptoms, with moderate difficulty in social and occupational 
functioning.  The VA examiner noted that the veteran's 
symptoms did not appeared to be significantly changed since 
his 1999 VA examination.  The VA examiner also noted that the 
veteran was able to maintain periods of employment, and that 
it did not appear that the veteran's voluntary termination of 
employment was due to his symptoms.  The VA examiner 
explained that the veteran's amotivation and anergia were not 
related to his generalized anxiety disorder and noted that he 
had characterological features, which impacted his abilities 
to adapt to stressful situations.  The VA examiner also 
opined that the veteran's counting behaviors did not meet the 
criteria for a diagnosis of obsessive-compulsive disorder.  
The VA examiner concluded that the veteran's service-
connected disorder, by itself, did not render him 
unemployable, particularly as he could manage his own 
finances and function independently.  The VA examiner 
attributed the veteran's social and occupational problems to 
his characterological features, which are unrelated to his 
mild generalized anxiety disorder.  

A review of the record shows that there is insufficient 
evidence that the veteran is unemployable solely as the 
result of his service-connected disability.  The Board 
concedes that the veteran has not worked since 2003.   
However, the Board observes that there is no evidence that 
the veteran has attempted to find employment since that time.  
In addition, the veteran's medical providers have not deemed 
the veteran to be unemployable, and the June 1999 and June 
2004 VA examiners both clearly found that the veteran's 
generalized anxiety disorder did not impair his ability to 
obtain or retain a substantially gainful occupation.  
Similarly, the veteran was consistently assigned GAF scores 
of 55 and 60, which are indicative of only moderate symptoms 
such as a flat affect or occasional panic attacks, or 
moderate difficulty in social or occupational functioning 
(i.e., few friends, conflicts with peers).  See the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).  See, 
too, 38 C.F.R. § 4.130.  

Likewise, the medical evidence of record has not shown that 
the veteran has any limitations on his activities of daily 
living due to his generalized anxiety disorder, and in fact, 
that the veteran could do such activities, but chose not to.  
Moreover, the VA examiner found that the veteran's social and 
occupational impairment was due to character features, and 
not his generalized anxiety disorder, which was described as 
mild.  Furthermore, the Board notes that the veteran has not 
sought treatment for his generalized anxiety disorder since 
2003.  More significantly, the majority of the treatment that 
he did receive for his generalized anxiety disorder was on an 
outpatient basis, and his one hospitalization was due to 
marital conflict with his wife, during which time he did not 
exhibit an increase in symptomatology, including any of the 
symptoms alleged by his wife.  Therefore, the Board finds 
that the evidence does not establish that the veteran's 
service-connected generalized anxiety disorder, standing 
alone, is sufficiently severe as to preclude him from 
securing or following a substantially gainful occupation.  

As the preponderance of the evidence is against the veteran's 
claim of entitlement to a TDIU, the benefit-of-the-doubt 
doctrine does not apply, and his claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Alemany v. Brown, 9 Vet. App. at 519-20.


ORDER

The veteran's claim of entitlement to a TDIU is denied.  



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


